Citation Nr: 0617159	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of an eye 
injury.

2.  Entitlement to service connection for post shrapnel 
injury of the right knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Los Angles, California 
Regional Office (RO), which denied the veteran entitlement to 
service connections for an eye disorder and a shrapnel injury 
to the right knee.

In February 2006, the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned.   
A transcript of the veteran's testimony has been associated 
with his claims file.

In May 2006, the veteran submitted additional information and 
evidence, to include several documents already of file, 
accompanied by a waiver of RO consideration.  This additional 
evidence and statements in support of the veteran's claims 
will be considered by the Board in adjudication of the 
veteran's appeal.


FINDINGS OF FACT

1.  Notwithstanding medical data on file denoting the 
presence of current disablement of the veteran due to 
photophobia and a right eye central field defect, competent 
evidence of a nexus between these conditions and the 
veteran's period of service is lacking. 

2.  Notwithstanding medical data on file denoting the 
presence of current disablement of the veteran due to a right 
knee disorder, competent evidence of a nexus between the 
right knee disorder and the veteran's period of service is 
lacking. 

CONCLUSIONS OF LAW

1.  Residuals of an eye injury were not incurred in or 
aggravated by service.  38 U.S.C.A. 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Post shrapnel injury of the right knee was not incurred 
in or aggravated by service.  38 U.S.C.A. 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in September 2001 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims preceded the 
enactment of VCAA, thereby precluding the possibility of 
providing such notice in this time frame.     

The Board concludes that the discussions in the RO rating 
decision, statement of the case (SOC), supplemental statement 
of the case (SSOC), and the September 2001 VCAA letter 
informed the veteran of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOC, SSOC and the above noted VCAA 
letter informed him why the evidence on file was insufficient 
to grant the claims; what evidence the record revealed; what 
VA was doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  The VCAA 
letters specifically informed him of what he should do in 
support of the claims, where to send the evidence, and what 
he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claims.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection for 
an eye disorder and residuals of a right knee injury, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  



II.  Merits of the Claim.

Residuals of an eye injury

Here the veteran's service medical records show the on his 
May 1968 medical examination for service entrance a clinical 
evaluation of his eyes found no abnormality.  Right and left 
eye visual acuity was 20/200.  Visual acuity was correctable 
in the right eye to 20/25 and correctable in the left eye to 
20/30.  Refractive error bilaterally was diagnosed.  
Chronological service medical records thereafter show that in 
August 1968 the veteran presented to a service department 
treatment facility with complaints of sudden onset of blurred 
vision in the left eye during a physical training test.  On 
physical examination, media was clear and fundi were clear in 
both eyes.  In September 1968 the veteran again presented to 
a treatment facility with complaints of left eye pain when 
exposed to steam.  He reported that while in basic training 
he had lost partial sight in the left eye and that his 
examining physician was unable to render a diagnosis.  On 
physical examination sclerae and conjunctivae were within 
normal limits, extraocular muscles were intact, and pupils 
were equal and reactive to light.  Questionable eye pathology 
was the diagnosis.  When seen on follow-up examination in 
October 1968 the veteran reported that his vision was 
gradually "coming back."  Visual acuity with correction was 
20/20 and 20/25-2.  On his April 1971 medical examination for 
service separation, clinical evaluation of his eye found no 
abnormality.  Visual acuity was 20/200 in both eyes.  Right 
eye visual acuity was correctable to 20/25 and left eye 
visual acuity was correctable to 20/20.  Myopic astigmatism 
was diagnosed.

In a letter dated in August 2002, the veteran's private 
physician, Dr. J.R.P., reported that the veteran was examined 
in his office in May 2002 and had visual acuities of 20/20, 
bilaterally.  He added that the veteran's ocular health and 
muscle balance were normal.

The veteran was examined by Dr. W.C. in July 2002 for 
complaints of chronic photophobia following a reported injury 
to his eyes in 1968 following a fall.   On ophthalmic 
examination, unaided distance visual acuity in both eyes was 
20/400.  Corrected visual acuity in both eyes was 20/20.  On 
visual field examination the veteran demonstrated a small 
central visual field defect in the right eye.  Central field 
defect in the right eye of questionable etiology, bilateral 
progressive myopia, and presbyopia were the diagnoses.

Analysis
   
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation. 38 
C.F.R. § 3.303(c).

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9; 
VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

At his hearing in February 2006, the veteran testified that 
he was not applying for service connection for either near or 
far-sightedness but for an eye condition manifested by a 
blind spot in his right eye with resulting light sensitivity 
and headaches.  He stated that he has had constant 
sensitivity to bright lights since service.

Here none of the contemporaneous service medical records show 
complaints and/or findings referable to photophobia or a 
central field defect in the right eye.

Post service there is no showing of history or complaints of 
photophobia or findings of a central field defect in the 
right eye until July 2002, approximately 31 years following 
service separation.  This is too remote in time from service 
to support the claim that these conditions are related to 
service absent objective evidence to the contrary.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service.)

Additionally, no medical professional has ever related the 
post service photophobia and/or current central field defect 
to disease or injury incurred during service.  Only the 
veteran himself has offered opinions linking these eye 
disorders to service, and the record does not reflect that 
the veteran has the adequate requisite medical background or 
training so as to render competent his opinions as to 
questions of medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In the absence of a showing of a nexus between the veteran's 
existing photophobia and/or central visual field defect and 
the veteran's service, a preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of an eye injury.  Accordingly, the appeal must be 
denied.  In reaching this decision the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, such statue is not for application in 
this case.



Post shrapnel injury of the right knee

The veteran is also seeking service connection for post 
shrapnel injury of the right knee.  He has testified in 
support of his claim that he sustained a shrapnel injury to 
this knee as a result of a rocket attack on a Special Forces 
Compound adjoining Bien Hoa Air Base in Vietnam.  He has 
further testified that his injury was treated at a Vietnamese 
hospital where a physician "probed and pulled out a piece of 
metal and gave me two to three stitches and sent me on my 
way."  

To establish service connection for a disability, there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Here the veteran's service medical records are negative for 
complaints and/or findings of any right knee injury, to 
include by history.  His separation examination was negative 
for any type of right knee disability and the veteran gave no 
history of a shrapnel wound to his right knee nor any type of 
subsequent infection at that time.

The post service medical evidence shows that during late 
November and mid December 1973, more than two years following 
service separation, the veteran was hospitalized at a private 
medical facility for right knee pathology to include internal 
derangement and reactive synovitis.  At that time, in 
reporting the history, the veteran never gave any indication 
that he had experienced a shrapnel wound to his right knee or 
any other type of problem with the knee while in service.  
The first evidence of right knee pathology is too remote in 
time from service to support the claim that it is service 
related absent competent (medical) evidence to the contrary.  
Here competent evidence of a nexus to service is totally 
lacking.  No medical professional has ever related the post-
service right knee disability to disease or injury incurred 
during service.  

The Board acknowledges the statements from the veteran's 
former Commanding Officer who has essentially corroborated 
the veteran's claim as to his injury from a rocket attack in 
service. Based on photos supplied by the veteran, he has 
stated that he definitely recognizes the veteran "as the 
soldier that served in my unit and received a minor shrapnel 
wound as a result of the attack in the summer of 1970."  
These lay statements expressing a belief that the veteran 
sustained a shrapnel wound in service, however, are not 
supported by the contemporaneous service records.  The 
records reflect no documentation of any wounds received by 
the veteran as a result of enemy action.  He has not been 
awarded the Purple Heart and, when examined in April 1971 for 
service separation, no pertinent clinical findings or medical 
history of shrapnel wounds were noted. 
 
In essence, the statements of the veteran's former Commanding 
Office do not provide persuasive evidence that the veteran 
right knee disorder should be service connected.  While we do 
not question the good faith of this individual, the Board, 
however, believes that the clinical data is far more 
probative than recollections of events based on distant 
memory. 

After considering all the evidence, The Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a right knee injury.  The claim 
is denied.

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, such statue is not for application in 
this case.
 
ORDER

Service connection for residuals of an eye injury is denied.

	(CONTINUED ON NEXT PAGE)




Service connection for post shrapnel injury of the right knee 
is denied.



______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


